DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendment to claims 6 and 15-19 and also acknowledges newly added claims 20-23.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/15/2021, with respect to independent claims 1 & 9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 08/02/2021 has been withdrawn. 
Allowable Subject Matter
Claim 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest a construction machine comprising a plurality of sensors wherein "the display unit is configured to output measured values of the operating parameters relating to the interaction with other machines." Rather, the closest prior art of record tea

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/B.R.P./02/12/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661